DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The Examiner acknowledges that the Applicant’s cancellation of claim 17 renders the previous drawings objection moot. Therefore, the previous drawings objection has been withdrawn.
Double Patenting
The terminal disclaimer filed on 01/14/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10, 971,054 and US Patent No. 11,038,000, respectively, has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 01/14/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on co-pending application US 16/621945 and co-pending application US 16/943330, respectively, has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which3 forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Peng et al. (CN106816449) hereinafter “Peng” in view of Dai et al. (US 2019/0355794) hereinafter “Dai”.
Regarding claim 1, Fig. 1 of Peng teaches a display panel, comprising: at least two pixel repeating units arranged in an array, each of the pixel repeating units at least comprising a first pixel (Item 110), a second pixel (Item 130), and a third pixel (Item 120); wherein a shape of the first pixel (Item 110) comprises a convex arc, and each of shapes of the second pixel (Item 130) and the third pixel (Item 120) comprises a concave arc; wherein shapes of edges of two of the first pixel (Item 110), the second pixel (Item 130), and the third pixel (Item 120) are complementary in at least one of a first direction, a second direction, a third direction, and a fourth direction (See Picture 1 below), the first direction is perpendicular to the second direction, the third direction is a direction having an angle of less than 90 degrees with the first direction, and the fourth direction is perpendicular to the third direction (See Picture 1 below); wherein a width of the gap between the first pixel (Item 110) and the second pixel (Item 130) in the third direction (See picture 1 below) is equal to a width of the gap between the first pixel (Item 110) and the third pixel (Item 120) in the fourth direction.
Peng does not teach where shapes of the second pixel and the third pixel comprises a convex arc.
Fig. 5 of Dai teaches a shape of a subpixel which has four concave arcs and four convex arcs.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the shapes of the second pixel and the third pixel comprise a concave arc and a convex arc because it is easier to realize that type of shape during evaporation (Dai Paragraph 0077). 
Examiner’s Note: The Examiner notes that the language of “wherein when…” at the beginning of the limitation “wherein when the shape of the first pixel is an ellipse, the shape of the second pixel and the shape of the third pixel are both shapes that comprises an inner concave arc or a combination of the inner concave arc and an outer convex arc, a curvature of one of at least four inner concave arcs included in the shape of the third pixel is greater than a curvature of one of at least four inner concave arcs included in the shape of the second pixel” renders the limitation a conditional limitation where the limitation is only required to be read upon when the shape of the first pixel is an ellipse. In the Peng reference, the shape of the first pixel is a circle and therefore the conditional limitation is not applicable. 

    PNG
    media_image1.png
    565
    544
    media_image1.png
    Greyscale

Picture 1 (Labeled version of Peng Fig. 1)
Claim 2, Fig. 5 of Peng further teaches where at least two of the first pixel (Item 110), the second pixel (Item 130) and the third pixel (Item 120) are alternately arranged in at least one of the first direction, the second direction, the third direction and the fourth direction (See Picture 1 above), wherein the first pixel (Item 110), the second pixel (Item 130), and the third pixel (Item 120) are one of red pixel, green pixel, and blue pixel that are different from each other(Where the pixels are B, G and R, respectively); wherein a ratio y1 of an aperture ratio of the red pixel to an aperture ratio of the green pixel is in a range of 0.1≤y1≤3 (See Peng Fig. 1 where the ratio is 1); wherein a ratio y2 of an aperture ratio of the blue pixel to the aperture ratio of the green pixel is in a range of 0.3≤y2≤4 (See Peng Fig. 1).
Regarding claim 3, While Fig. 5 of Peng does not teach where a width of a gap between two of the first pixel, the second pixel and the third pixel alternately arranged in the third direction is equal to a width of a gap between two of the first pixel, the second pixel and the third pixel alternately arranged in the fourth direction, when Dai is combined with Wang in the manner stated in the rejection of claim 1 above, the resulting structure will have a width of the predetermined gap in the third direction is equal to a width of the predetermined gap in the fourth direction.
Regarding claim 4, Fig. 5 of Peng further teaches wherein a first gap is formed between the first pixel (Item 110) and the adjacent second pixel (Item 130), a second gap is formed between the second pixel (Item 130) and the adjacent third pixel (Item 120), and a third gap is formed between the third pixel (Item 120) and the adjacent first pixel (Item 110); at least a portion of the third pixel (Item 120) protrudes toward the first gap, at least a portion of the first pixel (Item 110) protrudes toward the second gap, and at least a portion of the second pixel (Item 130) protrudes toward the third gap.
Regarding claim 5, Fig. 5 of Peng further teaches wherein in the third direction, the shape of an edge of the second pixel (Item 130) toward the first pixel (Item 110) comprises a concave arc, a radius of 46U.S. Continuation-in-Part Application Attorney Docket No.: WCSO.P072.WO.UScurvature of the concave arc of the edge of the second pixel (Item 130) toward the first pixel (Item 110) is equal to a sum of a radius of curvature of an edge of the first pixel toward the second pixel (Item 130) and a width of a gap between the first pixel (Item 110) and the second pixel (Item 130) in the third direction; in the fourth direction, the shape of an edge of the third pixel (Item 120) toward the first pixel (Item 110) comprises a concave arc, a radius of curvature of the concave arc of the edge of the third pixel (Item 120) toward the first pixel (Item 110) is equal to a sum of a radius of curvature of the edge of the first pixel (Item 110) toward the third pixel (Item 120) and a width of a gap between the first pixel (Item 110) and the third pixel (Item 120) in the fourth direction.
Regarding claim 13, Fig. 5 of Peng further teaches where the third pixel comprises four concave arcs, and a radius of curvature of one of the four concave arcs is greater than that of another adjacent concave arc.
Allowable Subject Matter
Claims 6-12, 14-16, 19 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  While the prior art teaches where a first pixel is an ellipse. The prior art does not teach, suggest or motivate where the first pixel is an ellipse and a curvature of one of at least four inner concave arcs included in the shape of the third pixel is greater than a curvature of one of at least four inner concave arcs included in the shape of the second pixel and where a width of the gap between the first pixel and the second pixel in the third direction is equal to a width of the gap between the first pixel and the third pixel in the fourth direction along with the other limitations of claim 1.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K ASHBAHIAN whose telephone number is (571)270-5187.  The examiner can normally be reached on 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC K ASHBAHIAN/Primary Examiner, Art Unit 2891